EXHIBIT 10.5

 

This instrument prepared by

and please return to:

 

Han C. Choi, Esq.

Nelson Mullins Riley & Scarborough, L.L.P.

999 Peachtree Street, Suite 1400

Atlanta, Georgia 30309

 

(Space above this line for recording data)

 

FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $16,668.75 AND FLORIDA
NON-RECURRING INTANGIBLE TAXES IN THE AMOUNT of $9,525.00 ARE BEING PAID ON THE
INDEBTEDNESS SECURED UNDER THIS MORTGAGE.

 

MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES, RENTS AND PROFITS

 

THIS MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS, LEASES AND PROFITS
(hereinafter “Mortgage”) is made as of this 13th day of December, 2005 by and
between SRI/SURGICAL EXPRESS, INC., a Florida corporation (hereinafter
“Borrower”), and having a mailing address of 12425 Race Track Road, Tampa,
Florida 33626, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, having a mailing address of 225 Water Street, 2nd Floor,
Jacksonville, Florida 32202 (“Collateral Agent,” such term includes all
successors and assigns, immediate or remote).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested Wachovia Bank, National Association and
LaSalle Bank National Association (collectively, the “Lenders”) lend in the
amount of $4,762,500 in order to finance or refinance the acquisition of certain
commercial real and personal property pursuant to promissory notes, dated the
date hereof (the “Notes”) and further evidenced by the Second Amended and
Restated Credit Agreement, dated June 21, 2005, as amended by that certain
Amendment to Second Amended and Restated Credit Agreement, dated the date
hereof, (collectively, the “Credit Agreement”), among the Borrower, the Lenders
and the Collateral Agent; and



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and in order to secure the Notes
and the performance and observance of all the provisions of the Credit Agreement
and this Mortgage, the Borrower hereby agrees and covenants as follows:

 

1. Granting of Mortgaged Property. Borrower, for and in consideration of Notes
in the principal sum of $4,762,500 by Lenders, for the account of Borrower, the
receipt and sufficiency of which is hereby acknowledged, hereby mortgages to
Collateral Agent, its successors and assigns forever, all of Borrower’s estate,
right, title and interest in, to and under, and grants to Collateral Agent a
security interest in, any and all of the following described property which is
(except where the context otherwise requires) herein collectively called the
“Mortgaged Property,” whether now owned or held or hereafter acquired, such term
also referring to any part-or parcel hereof:

 

(1) all of Borrower’s fee simple interest in and to the real property legally
described in Exhibit “A” attached hereto and by this reference made a part
hereof; and

 

(2) all right, title and interest of Borrower, including any after-acquired
title or reversion in and to the beds of the ways, streets, avenues and alleys
adjoining the Property and in and to any strips, gaps or gores adjoining the
Property on all sides thereof; and

 

(3) all of the tenements, hereditament, easements, appurtenances, passages,
waters, water rights, water courses, riparian rights and other rights, liberties
and privileges thereof now or hereafter appertaining to the Property, including
any homestead or other claim at law or in equity, any after-acquired title,
franchises, licenses, and any reversions and remainders thereof; and

 

(4) Borrower’s interest in all buildings and improvements of every kind and
description now or hereafter erected or placed on the Property (the
“Improvements”); all materials intended for construction, reconstruction,
alterations and repairs of the Improvements (whether stored or located on-site
or stored off-site), all of which materials shall be deemed to be included
within the Property hereby conveyed immediately upon delivery thereof to the
Property, all fixtures now or hereafter owned by Borrower and attached to or
used in connection with the Property and Improvements, including but not limited
to all apparatus, elevators, fittings, radiators, gas ranges, mechanical
refrigerators, awnings, shades, screens, blinds, carpeting and other floor
coverings, and all plumbing, heating, lighting, cooking, laundry, ventilating,
refrigerating, incinerating, air-conditioning, central energy and sprinkler
equipment and fixtures and appurtenances thereto but excluding any inventory;
and all renewals or replacements of any of the foregoing, whether or not the
same are or shall be attached to the Improvements; except that the foregoing
shall not include any trade fixtures, personal property or moveable equipment
owned by tenants of Borrower occupying any part of the Property under authorized
leases, except to the extent of any interest of Borrower therein by virtue of
any leases and except to the extent that same are owned by Borrower and related
solely to the Borrower’s operation of its business. All of such personal
property is deemed to be real property and a part of the Property. This Mortgage
is hereby deemed to be a security agreement as well as a mortgage for the
purpose of creating hereby a security interest in the personal property securing
the Indebtedness (hereinafter defined in Section 2.1) for the benefit of the
Collateral Agent; and

 

2



--------------------------------------------------------------------------------

(5) all the rents, issues, proceeds and profits accruing or to accrue from the
Property or arising from the use or enjoyment of all or any portion thereof or
from any pertaining thereto; and all right title and interest of Borrower, as
landlord, in and to all leases of the Property now or hereafter existing,
including, without limitation, all deposits made thereunder to secure
performance by the Borrower’s tenants of their obligations thereunder; and

 

(6) all rights of Borrower to plans and specifications, designs, drawings and
other matters prepared for any construction on or renovation or alteration of
the Property and Improvements; and

 

(7) all rights of Borrower under any contracts executed by Borrower as owner
with any provider of goods or services or in connection with any construction
undertaken on or services performed or to be performed in connection with the
Property; and

 

(8) all proceeds (including claims or demands thereto) of the conversion,
voluntary or involuntary, of any of the foregoing into cash or liquidated
claims, including without limitation all proceeds of insurance (including
unearned premiums) and condemnation awards, including interest thereon.

 

2. Security for Obligations; Indebtedness.

 

2.1. This Mortgage secures the payment of (a) the Notes (also defined as the
“Obligations”) in a maximum principal amount of $4,762,500, (b) all indebtedness
and obligations arising under the provisions of the Mortgage; (c) all
indebtedness and obligations arising pursuant to any instrument evidencing the
advance of additional sums at Lenders’ sole option, by Lenders to Borrower;
(d) any and all renewals or extensions of any such item of indebtedness or
obligation or any part thereof; (e) any future advances which may be made by
Lenders or Collateral Agent to Borrower, whether made to protect the security or
otherwise, and whether or not evidenced by additional promissory notes or other
evidences of indebtedness (but nothing in this Mortgage shall be interpreted to
require Lenders or Collateral Agent to make any future advances); (f) any
obligations due under any interest rate hedge or swap agreement including any
prepayment penalties; and (g) all interest due on all of the same (all of the
above are hereinafter collectively the “Indebtedness”, which term shall also
include any part or portion thereof). Nothing in this Mortgage shall be
construed to obligate Lenders or Collateral Agent to make any renewals or
additional loans or advances.

 

2.2. Future Advances: It is further covenanted and agreed by the parties hereto
that this Mortgage also secures the payment of and includes all future, or
further advances as may be made by the Lenders or Collateral Agent herein or its
successors or assigns to and for the benefit of the Borrower, its heirs,
personal representatives or assigns, within twenty (20) years from the date
hereof, or within such lesser period of time as may be provided hereafter by law
as a prerequisite for the sufficiency of actual notice or record notice of the
optional future or additional advances as against the rights of creditors or
subsequent purchasers for valuable consideration. Specifically and not by way of
limitation of the foregoing, the Borrower authorizes the Lenders or Collateral
Agent to, and any future advances under the provisions of this paragraph shall,
include any and all payments, whether of principal, interest or otherwise, which
may be made by the Lenders or Collateral Agent under any future mortgage or
liens to

 

3



--------------------------------------------------------------------------------

which the Lenders or Collateral Agent subordinates the lien and payment of the
Obligations and Mortgage. The total amount of indebtedness secured by this
Mortgage may decrease or increase from time to time, but the total unpaid
balance so secured at any one time shall not exceed $9,525,000 and any and all
disbursements made for the payment of taxes, levies or insurance on the property
covered by the lien of this Mortgage with interest on such disbursements. Such
further or future advances shall be at the option of the Lenders or Collateral
Agent and shall bear interest at the rates established by Lenders. Any such
future or further advances which may be made by the Lender or Collateral Agent
or their successors or assigns in accordance with this paragraph shall be
secured by this Mortgage to the same extent as if such future or further
advances were made on the date of the execution hereof, irrespective of whether
Mortgage is in default.

 

3. Warranty of Title. Borrower warrants to Collateral Agent good, marketable and
insurable fee simple title to the Mortgaged Property and warrants and agrees
that the same is free from all encumbrances and liens created by Borrower
whatsoever, except for those certain encumbrances recorded in the real property
records of Lee County, Florida and any other permitted encumbrances approved by
Collateral Agent; that Borrower has good and legal right, power and authority to
so mortgage the Mortgaged Property to Collateral Agent; that Borrower and its
successors in interest will forever warrant and defend the title of the
Mortgaged Property as represented above and the estate and priority of its
Mortgage against the lawful claims and demands of all persons whomsoever; and
that Borrower will execute, acknowledge and deliver all and every such
reasonable further assurances to the Collateral Agent of the title to all the
Mortgaged Property. All of these covenants shall run with the land.

 

4. Payment of the Obligations and Indebtedness: Borrower agrees to pay promptly
the principal of and all interest on the Obligations and other Indebtedness at
the times and in the manner provided in the Credit Agreement, all without any
deductions or credits for taxes or other similar charges imposed upon Borrower
or for any claim, set off or offset by Borrower against Lenders or Collateral
Agent.

 

5. Maintenance and Repairs: Compliance with Laws:

 

5.1. Borrower shall (a) not permit, commit or suffer to exist any waste,
impairment or deterioration of the Mortgaged Property (except normal wear and
tear in the ordinary course of business); (b) keep and maintain the Mortgaged
Property and every part thereof and the fixtures, machinery and appurtenances in
good working condition; (c) effect such repairs and make all needed and proper
replacements so that the Improvements, fixtures, equipment, goods, machinery and
appurtenances will at all times be in good working condition, fit and proper for
the respective purposes for which they were originally erected or installed;
(d) make such repairs as Collateral Agent may reasonably require so that the
Mortgaged Property is in good working condition; (e) fully comply with all
statutes, laws, ordinances, regulations, requirements, orders or decrees
relating to the Mortgaged Property enacted or imposed by any federal, state or
municipal authority, including courts and administrative agencies of competent
jurisdiction; (f) observe and fully comply with all conditions and requirements
necessary to preserve and extend any and all rights, licenses, permits
(including, but not limited to, zoning variances, special exceptions and
nonconforming uses), privileges, franchises and concessions which are applicable
to the Mortgaged Property or which have been granted to or contracted

 

4



--------------------------------------------------------------------------------

for by Borrower in connection with any existing or presently contemplated use of
the Mortgaged Property; and (g) permit Collateral Agent or its agents, at all
reasonable times, to enter upon and inspect the Mortgaged Property, subject to
the reasonable rights of tenants, as stated in their leases as approved by
Collateral Agent.

 

5.2. Collateral Agent shall have the right, at any time and from time to time,
to engage an independent party to determine whether the Mortgaged Property is
being maintained so that it is in good repair and condition. If the maintenance
is determined to be below this standard, such party shall determine the
estimated cost of such repairs and replacements as are necessary to place the
Mortgaged Property in good repair and condition, and Borrower shall promptly
perform the repairs and replacements, at Borrower’s sole expense. Borrower
acknowledges that upon such a determination the security of this Mortgage will
be impaired to the extent of the estimated cost of such repairs and
replacements. In such event, Borrower shall also reimburse Collateral Agent for
the reasonable cost of such inspection, and the same shall be a part of the
Indebtedness secured hereby.

 

6. Taxes: Borrower agrees to:

 

(1) pay, before delinquency and before any penalty for nonpayment attaches
thereto, all taxes, assessments, water rates, sewer rentals and other
governmental, municipal or public dues, charges, fines or impositions which are
or may be levied against the Mortgaged Property or any part thereof; to deliver
to Collateral Agent, before delinquency, receipted bills evidencing payment
thereof; or to pay in full, under protest and in the manner provided by statute,
any tax, assessment, rate, rental, charge, fine or imposition which Borrower may
desire to contest; and

 

(2) if the State of Florida enacts any law imposing in any manner a tax upon
this Mortgage, Borrower shall immediately pay the Indebtedness in full, except
that this provision will not apply in the event Borrower lawfully pays in full
any such tax; and

 

(3) keep the Mortgaged Property free from statutory liens of every kind.

 

In the event of a default by Borrower under the terms of this Paragraph 6,
Collateral Agent shall have the right, but not the obligation, to advance funds
necessary to pay in full such taxes or charges as a future advance hereunder, to
be secured by this Mortgage and be due and payable within five days of written
notice thereof to Borrower, together with interest (which shall accrue from the
date of any advance regardless of any notice or cure periods) at the Default
Rate in the Credit Agreement (the “Default Rate”).

 

7. Casualty Insurance:

 

7.1. Borrower agrees to keep the Improvements insured against loss, damage and
abatement of rental income, if Mortgaged Property is leased to a third party,
resulting from fire and such other hazards, casualties and contingencies
(including, but not limited to, vandalism, malicious mischief and so-called “all
risk” coverage) in such amounts and with such limits as may be reasonably
required by Collateral Agent, with Collateral Agent named as an additional
insured, mortgagee, and loss payee thereunder. Borrower further agrees to
continuously maintain the following described policies of insurance:

 

5



--------------------------------------------------------------------------------

(1) Casualty insurance against loss and damage by all risks of physical loss or
damage, including without limitation fire, windstorm, lightening, rising and
wind-driven water (including without limitation hurricanes), sinkhole, and all
other risks covered by the so-called “Extended Coverage” endorsement together
with vandalism and “malicious mischief” and “sprinkler leakage,, endorsements,
and by the so-called “all perils” endorsement, together with such other risks as
Collateral Agent may reasonably require; and

 

(2) Comprehensive general public liability insurance against bodily injury and
property damage in any way arising in connection with the Mortgaged Property
with such limits as the Collateral Agent may reasonably require but in any event
not less than $1,000,000. 00 single limit coverage (including without
limitation, contractual liability coverage); and

 

(3) Worker’s compensation insurance; and

 

(4) Rent and rent value insurance (or, at Collateral Agent’s discretion,
business interruption insurance) in amount sufficient to pay during any period
of up to one (1) year in which the improvements constituting the Mortgaged
Property may be damaged or destroyed (i) all projected annual rents derived from
the Mortgaged Property, and (ii) all other amounts (including, but not limited
to, all taxes, assessments, utility charges, operating expenses and insurance
premiums required herein to be paid by Borrower or by tenants of the Mortgaged
Property. The coverage pursuant to this provision shall only be required if any
portion of the Mortgaged Property is leased to a third party; and

 

(5) Intentionally Omitted.

 

(6) During the making of any alterations or improvements to the Mortgaged
Property permitted by Collateral Agent, insurance covering claims based on the
owner’s contingent liability not covered by the insurance covered in subsection
(2) above; and

 

(7) Flood Insurance for the maximum coverage available in the event the Federal
Insurance Administration (“FIA”) has designated the Mortgaged Property to be in
a special flood hazard area and designated the community in which the Mortgaged
Property is located eligible for sale of subsidized insurance first and second
layer flood insurance when and as available; and

 

(8) Such other insurance of the types and in amounts as Collateral Agent may
reasonably require, so long as such insurance is commercially reasonable for
comparable properties in the area in which the Mortgaged Property is located.

 

Borrower will pay promptly when due any premiums on such insurance. All such
insurance shall be carried with companies reasonably acceptable to Collateral
Agent and lawfully operating in the State of Florida. Copies of the policies and
renewals with evidence of full payment of premiums therefor shall be delivered
to Collateral Agent, and shall have attached thereto (1) a standard ISO
mortgagee clause (providing in substance that Collateral Agent is an insured
under a separate insurance contract and that defenses of the insurer against
Borrower are inapplicable to Lender); (2) an agreed amount endorsement; (3) a
replacement cost endorsement; and (4) a standard waiver of subrogation
endorsement, if available, all in form acceptable to Lender. Borrower shall not
carry separate insurance, concurrent in kind or form

 

6



--------------------------------------------------------------------------------

and contributing in the event of loss with any insurance required hereunder,
unless Collateral Agent is included as a mortgagee thereunder pursuant to the
type of clause described in clause (i) above. All policies shall provide for at
least thirty (30) days advance written notice to Collateral Agent prior to any
cancellation, non-renewal or material modification thereof.

 

7.2. In the event of a change in ownership of or occupancy of the Mortgaged
Property (except for changes in tenant occupancy in the ordinary course of
business, as approved by Collateral Agent), Borrower shall immediately deliver
notice by mail to all insurers.

 

7.3. If an Event of Default shall exist that has not been cured within the
applicable grace period, the Collateral Agent is hereby authorized and
empowered, at its option, to adjust or compromise any claim against the Borrower
under any insurance policies on the Mortgaged Property. Borrower shall promptly
notify Lender of any claim asserted against Borrower on account of any injury or
claimed injury to persons or property arising from the Borrower’s ownership or
development of the Mortgaged Property and shall deliver to Collateral Agent the
original or true copy of each summons or other process, pleading or notice
issued in any suit or other proceeding to assert or enforce any such claim, suit
or other proceeding promptly after Borrower is served with the same.

 

The Borrower hereby appoints the Collateral Agent agent and attorney-in-fact to
collect and receive insurance proceeds, and to deduct therefrom Lender’s
expenses incurred in the collection of such proceeds; provided, however, that
nothing contained in this paragraph shall require Collateral Agent to incur any
expense or take any action hereunder. In the event any losses shall be payable
on any insurance policies on the Mortgaged Property, the Borrower hereby
appoints the Collateral Agent as agent and attorney-in-fact to endorse such
proceeds, checks or drafts for the purpose, of (a) applying them in payment of
the Indebtedness secured by this Mortgage, whether or not then due; or
(b) holding the balance of such proceeds to be used to reimburse Borrower for
the cost of reconstruction or repair of the Mortgaged Property. If no Event of
Default shall have occurred and be, continuing under the Credit Agreement or
this Mortgage, the Borrower may elect to either (i) restore the Mortgaged
Property to the equivalent of its original condition and use as same exist on
the date of this Mortgage, or to such other condition and use as Collateral
Agent may approve in writing or (ii) apply such proceeds to the payment of the
Indebtedness.

 

7.4. In the event Collateral Agent elects to allow insurance proceeds to be
disbursed for restoration of the Improvements (or such disbursement is required
under the last sentence of Section 7.3. above), the insurance proceeds shall be
paid to Collateral Agent for Collateral Agent to hold and disburse in accordance
with this Section. Borrower shall provide Collateral Agent with a good faith
estimate by a third party approved by Collateral Agent of the costs of
completing the work. If the estimated cost of completing the work exceeds the
amount of insurance proceeds, then Borrower shall deposit with Collateral Agent
additional funds from Borrower or other sources which shall be sufficient to
make up the difference. The insurance proceeds shall be disbursed by Collateral
Agent from time to time upon the Collateral Agent being furnished with
(a) satisfactory evidence that the insurance proceeds, together with any
additional funds which may be provided by Borrower, continue to constitute
sufficient amounts to fully pay the estimated costs of completion of such work;
and (b) such

 

7



--------------------------------------------------------------------------------

architect’s certificates, waivers of lien, contractor’s sworn statements and
such other evidences of costs and of payment as the Collateral Agent may
reasonably require and approve. Collateral Agent may, in any event, require that
all plans and specifications for such restoration, repair, replacement and
rebuilding be submitted to and approved by the Collateral Agent prior to
commencement of work. No payment made prior to the final completion of the work
shall exceed ninety (90%) percent of the cost of the work performed. Funds other
than proceeds of insurance shall be disbursed prior to disbursement of insurance
proceeds. Any insurance proceeds and other funds paid over to the Collateral
Agent to be applied to the work may, shall be invested for the account of the
Borrower in an interest bearing account as may be mutually satisfactory to both
Collateral Agent and Borrower, and the interest earned on such account or
instrument shall be held in such account and applied in the same manner as the
principal. Any funds remaining after restoration shall be disbursed to the
Borrower.

 

7.5. In the event of a foreclosure of this Mortgage or other transfer of title
to the Mortgaged Property extinguishing the Indebtedness or the lien of this
Mortgage, all right, title and interest of Borrower in and to any insurance
policies then in force shall pass to and are hereby assigned by Borrower to the
purchaser or grantee.

 

8. [Intentionally Omitted].

 

9. Alterations, Removal and Demolition: No Improvements shall be altered,
removed or demolished, and no fixtures, equipment or appliances on, in or about
the Improvements shall be severed, removed, sold or mortgaged, without the prior
written consent of Collateral Agent, except for improvements less than $250,000
in the aggregate. In the event all or any part of the fixtures, appliances,
equipment or other goods are demolished or destroyed, Borrower shall promptly
replace the same with similar fixtures and appliances at least equal in quality
and condition to those replaced, free from any security interest in or any
encumbrance thereon or reservation of title thereto (however, if any such items
were originally leased or encumbered, the replacements may be so leased or
encumbered).

 

10. [Intentionally Omitted].

 

11. Documentary Stamps, Intangible Taxes, and Other Taxes. If at any time the
State of Florida shall determine that additional intangible taxes are due on
this Mortgage, or that the additional documentary stamps should be affixed to
this Mortgage, Borrower shall pay for such stamps and taxes, together with any
interest or penalties imposed in connection with such determination, and
Borrower indemnities and holds the Collateral Agent harmless from such
obligations. If any such sums shall be advanced by the Collateral Agent, they
shall be evidenced, shall bear interest, and shall be paid and shall be secured
as provided in Section 16.

 

If at any time the United States government, or any other governmental
authority, requires internal revenue or other documentary stamps hereon on the
Obligations or the Credit Agreement, or requires payment of an interest
equalization tax upon all or any part of the Indebtedness, then the Indebtedness
shall be and become due and payable at the election of Collateral Agent ninety
(90) days after Collateral Agent mails a notice of such election to Borrower.
However, Collateral Agent shall have no such election and the Obligations and
this Mortgage shall remain in effect if Borrower lawfully pays for such stamps
or such tax and does

 

8



--------------------------------------------------------------------------------

in fact pay such tax when the same is due and payable. Borrower further agrees
to deliver to Collateral Agent at any time upon written demand, evidence of
citizenship and such other evidence as may be required by any government agency
having jurisdiction, in order to determine whether the obligation secured hereby
is subject to or exempt from any such tax.

 

12. Indemnification of Collateral Agent Against Costs: Borrower agrees to save
Collateral Agent harmless from all costs and expenses, including, without
limitation, reasonable attorneys’ fees, receiver’s fees, trustee’s fees, and
expenses and all costs of a title search and preparation of a survey, incurred
by reason of any action, suit, proceeding, hearing, motion or application before
any court; or administrative body (including an action to foreclose or to
collect the Indebtedness) in and to which Collateral Agent may be or become a
party by reason of this Mortgage, including but not limited, to condemnation,
bankruptcy, probate and. administration proceedings, as well as any other of the
foregoing in which a proof of claim is by law required to be filed or in which
it becomes necessary to defend or uphold the terms of this Mortgage. All funds
paid or expended by Collateral Agent in that regard, together with interest
thereon from date of such payment at the Default Rate, shall be a part of the
Indebtedness and shall upon notice to Borrower be immediately due and payable by
Borrower to the Collateral Agent.

 

13. Eminent Domain:

 

13.1. All compensation, proceeds and awards paid to or received by Borrower in
any taking by eminent domain or conveyance in lieu thereof that may affect all
or any part of or interest in the Mortgaged Property (whether permanently or
temporarily), including severance and consequential damages and damages from a
change in the grade of any street, are hereby assigned to Collateral Agent
subject to the terms hereof. Borrower hereby appoints Collateral Agent as its
attorney-in-fact, coupled with an interest, to collect and receive; the proceeds
thereof and to give proper receipts therefor. Borrower authorizes and empowers
Collateral Agent, as such attorney-in-fact, at Collateral Agent’s option, on
behalf of Borrower (notwithstanding the fact that the Indebtedness may not then
be due and payable or that the Indebtedness is otherwise adequately secured), to
adjust or join with Borrower in adjusting or comprising the claim for any such
compensation, proceeds or awards. After deducting all costs of collection, such
compensation, proceeds and awards shall be applied, at the option of Collateral
Agent, as follows: (a) as a credit upon any portion of the Indebtedness, as
selected by Collateral Agent; or (b) to restoring the Improvements, provided
that no Event of Default has occurred and the Mortgaged Property can be restored
to a condition and use acceptable to Bank in its sole discretion.

 

13.2. In the event Collateral Agent elects not to apply such compensation,
proceeds or awards to the Indebtedness (or such application is not permitted
under the last sentence of Section 13.1 above), Collateral Agent shall release
any such amounts in the same manner and under the same conditions as are
specified in Section 7.4 above for the disbursement of insurance proceeds
received in the event of casualty loss to the Mortgaged Property.

 

13.3. Borrower agrees to give Collateral Agent immediate notice of the actual or
threatened commencement of any such eminent domain proceeding, and agrees to
promptly send to Collateral Agent copies of any and all papers served or
received by Borrower in

 

9



--------------------------------------------------------------------------------

connection with any such proceedings. Borrower also agrees to make, execute and
deliver to Collateral Agent at any time or times, upon request, free, clear and
discharged of any encumbrance of any kind whatsoever, any and all further
assignments and/or other instruments which are deemed necessary by Collateral
Agent for the purpose of validly and sufficiently assigning to Collateral Agent
all such compensation, proceeds and awards to Collateral Agent.

 

14. Estoppel Statements: Within fifteen (15) days after written request from the
other party, Borrower and Collateral Agent agree to furnish to the other, or to
any third parties identified in the request, an estoppel statement, duly
acknowledged, of the amount of the Indebtedness and, if so requested, the nature
thereof.

 

15. Books and Records: Borrower shall keep and maintain at all times at
Borrower’s address stated above, or such other place as Collateral Agent may
approve in writing, complete and accurate books of accounts and records, in
accordance with generally accepted accounting principles, consistently applied,
adequate to reflect correctly the results of the operation of the Mortgaged
Property and copies of all written contracts, budgets, change orders, leases and
other instruments which affect the Mortgaged Property. Such books, records,
contracts, budgets, change orders, leases and other instruments shall be subject
to examination and inspection at any reasonable time by Collateral Agent.

 

If applicable, Borrower shall also furnish to Collateral Agent, without demand,
on a semi-annual basis or at any other time upon Collateral Agent’s request and
demand for same, a complete certified rent roll and rent schedule and operating
statement for the Mortgaged Property, certified by Borrower, showing the name of
each lessee and, for each lessee, the space occupied, the lease expiration date,
the rent payable and the rent paid, in the event the Mortgaged Property is
leased to a third party.

 

16. Advances by Collateral Agent to Protect Security.

 

16.1. Upon default by Borrower in performance of any of the terms, covenants or
conditions in this Mortgage, or upon a default of any party obligated under the
Credit Agreement in the performance of any terms, covenants or conditions in
such documents, Collateral Agent may, at its option and whether or not it elects
to declare the Indebtedness due and payable, pay such amounts and take such
actions as Collateral Agent may deem necessary or appropriate to cure the
default or protect the value of the security for the Obligations. Collateral
Agent may take such actions and make such payments without the same being a
waiver of any other remedy. In connection with any such advance, Collateral
Agent, at its option, may and is hereby authorized to obtain a report of title
prepared by a title insurance company, the cost of which shall be paid by
Borrower upon demand. Any amounts so paid by Collateral Agent, all costs
incurred by Collateral Agent under the authorizations contained in this Section,
and any other costs, charges or expenses incurred by Collateral Agent in the
protection of the Mortgaged Property, with interest at the Default Rate, shall
be immediately payable by Borrower to Collateral Agent upon notice, and shall be
additional Indebtedness, and any amounts so advanced shall be a future advance
hereunder, secured by this Mortgage.

 

16.2. In making any payment authorized above relating to taxes, assessments,
water rates, sewer rentals and other governmental or municipal charges, fines,
impositions or

 

10



--------------------------------------------------------------------------------

liens, Collateral Agent may rely upon any bill, statement or estimate procured
from the appropriate public officer after reasonable inquiry as to the accuracy
of the bill, statement or estimate. Collateral Agent, in making such a payment
relating to any apparent or threatened adverse title, lien, statement of lien,
encumbrance, claim or charge, shall be the sole judge of the legality or
validity of same.

 

16.3. Notwithstanding the above provisions, in the event that Collateral Agent
wishes to pay under authority of this Section 16 any lien, charge or other such
amount, Collateral Agent shall give to Borrower at least thirty (30) days’
notice prior to making any such advances, except in the case of emergency, where
the notice period would extend beyond a payment due date or where the prior
conduct of Borrower indicates that there is not a reasonable possibility that
Borrower would respond to the notice. If Borrower, after receiving such notice,
(a) advises Collateral Agent in writing within five (5) days after the date of
the notice of Borrower’s intent to contest its obligation to pay the liens,
charges or other amounts which Collateral Agent proposes to pay, provided that
Borrower has a statutory right to so contest such lien and, if so, Borrower acts
in compliance with all applicable laws, and (b) Borrower furnishes Collateral
Agent with cash, a bond, an irrevocable unconditional letter of credit or other
security satisfactory to Collateral Agent in an amount equal to one and one-half
(1-1/2) times the amount of such contested lien or charge, then in such event
Collateral Agent shall not advance payment of such contested amounts. In any
event, if Borrower contests the payment of such amounts, the amounts shall be
paid prior to any foreclosure of the lien or charge and prior to any other event
which would jeopardize Borrower’s title to the Mortgaged Property or the lien of
this Mortgage.

 

17. Further Encumbrances.

 

17.1. Except as otherwise permitted under the Credit Agreement, Borrower shall
not grant any other lien, mortgage or security interest encumbering the
Mortgaged Property, nor make any further assignment of the leases and rentals of
the Mortgaged Property, without the prior written consent of the Collateral
Agent, which the Collateral Agent may grant or withhold in its sole discretion;
any such unpermitted lien or mortgage or assignment or security interest shall
entitle the Collateral Agent to accelerate the maturity of the loan and
foreclose this Mortgage. Any such other lien or mortgage or assignment of
security interest shall be junior to this Mortgage and to all permitted
tenancies now or at any time in the future affecting the Mortgaged Property and
shall be subject to all renewals, extensions, modifications, releases, interest
rate increases, future advances, changes or exchanges permitted by this
Mortgage, all without the joinder or consent of such junior lien holder or the
mortgagee or assignee or security holder and without any obligation on the
Collateral Agent’s part to give notice of any kind to any of them.

 

17.2. Borrower shall maintain in good standing any other mortgage or encumbrance
to secure debt affecting any part of the Mortgaged Property from time to time
and shall not commit or permit or suffer to occur any default under such
mortgages or encumbrances, nor shall Borrower accept any future advance under or
modify the terms of any such mortgage or encumbrance which may then be superior
to the lien of this Mortgage.

 

11



--------------------------------------------------------------------------------

17.3. Notwithstanding anything to the contrary in the Credit Agreement or this
Mortgage, if foreclosure proceedings should be initiated and unstayed against
the Mortgaged Property, upon any lien or claim other than this Mortgage, whether
alleged to be superior or inferior to the lien of this Mortgage, the Collateral
Agent may immediately upon institution of such proceedings, or at any time
during the pendency of them, declare this Mortgage and the debt secured by it to
be due and payable and may, at its option, without notice, proceed to foreclose
this Mortgage.

 

18. Subrogation. The Collateral Agent is hereby subrogated (a) to the lien(s) of
each and every mortgage, lien or other encumbrance on the Mortgaged Property
which is fully or partially paid or satisfied out of the proceeds of the Term
Loan (as defined in the Credit Agreement), and (b) to the rights of the owner(s)
and holder(s) of any such mortgage, lien or other encumbrance. The respective
rights under and priorities of all such mortgages, liens or other encumbrances
shall be preserved and shall pass to and be held by the Collateral Agent as
security for the Obligations, to the same extent as if they had been duly
assigned by separate instrument of assignment and notwithstanding that the same
may have been canceled and satisfied of record.

 

19. Partial Releases by Collateral Agent.

 

Collateral Agent, without notice to Borrower, without regard to the
consideration, if any, paid therefor, and notwithstanding the existence at that
time of any inferior mortgages, deeds of trust or other liens on the Mortgaged
Property, may release any part of the Mortgaged Property or other security
described in the Credit Agreement and may release any person liable for any
Indebtedness without in any way affecting the priority of this Mortgage, to the
full extent of the remaining Indebtedness, on the remainder of the Mortgaged
Property. Collateral Agent may also agree with any party obligated for the
indebtedness or having any interest in the Mortgaged Property or other security
for the Indebtedness to extend the time, for payment of any part or all of the
Indebtedness or to modify the terms for the payment thereof, or take additional
security for the payment of the Indebtedness. No such action or agreement will
release or impair the lien or effect of this Mortgage or bar Collateral Agent
from exercising any right, power or privilege granted in this Mortgage or in
Credit Agreement, in the event of any default or any subsequent default.

 

20. Usury. Nothing contained in this Mortgage or the Credit Agreement shall be
construed or shall so operate either presently or prospectively to (a) require
Borrower to pay interest at a rate greater than the rate which is now or
hereafter lawful for transactions of this kind in the State of Florida, or
(b) require Borrower to make any payment or do any act contrary to law. If the
interest rate exceeds any applicable law relating to interest, then this
Mortgage and the Credit Agreement shall be interpreted and construed to require
payment of interest only to the extent of such maximum lawful rate, not to
exceed the rate set forth in the Credit Agreement or in this Mortgage, where
applicable. Any and all sums received by the Collateral Agent in excess of those
lawfully collectible as interest shall be applied against the principal of the
Obligations immediately upon the Collateral Agent’s receipt of the sums, with
the same force and effect as though the payor had specifically designated such
extra sums to be so applied to principal and Collateral Agent had agreed to
accept such extra payment(s) as prepayments.

 

12



--------------------------------------------------------------------------------

21. Actions and Proceedings: Collateral Agent shall have the right (but not the
obligation) to appear in and defend any proceedings or action with respect to
the Mortgaged Property, and to bring any action or proceedings respecting the
Mortgaged Property in order to protect or preserve Collateral Agent’s security
interests hereunder, monitor the actions of Borrower, raise additional or
alternative defenses or claims and bring any independent actions, defenses or
claims, either in its own name or in the name of and on behalf of Borrower, all
at Borrower’s expense, after reasonable notice to the Borrower.

 

22. Sale of Mortgaged Property: Transfer of Property: Transfer of Interest in
Borrower:

 

22.1. Borrower understands that Collateral Agent, in making the loan evidenced
by the Term Note, is relying to a material extent upon the business expertise
and net worth of Borrower and its joint venturers, beneficiaries or stockholders
(where applicable), and upon its and their continuing interest in the Mortgaged
Property and in the entity which is the Borrower. Accordingly, neither Borrower
nor the partners or joint venturers in Borrower (if Borrower is partnership or
joint venture) , or the beneficiaries of Borrower (if Borrower is a trust), or
the stockholders in Borrower (if Borrower is a corporation) shall, without
Collateral Agent’s prior written consent (which Collateral Agent may withhold in
its sole and unfettered discretion) , either directly or indirectly, voluntarily
or involuntarily:

 

(1) sell, assign, transfer, convey or dispose of the Mortgaged Property, by
installment sale contract or otherwise, any, part thereof. However, in the event
of a sale of the entire Mortgaged Property by Borrower to a third party, the
Collateral Agent may permit such third party to assume this Mortgage provided
that the credit worthiness of said third party is acceptable to Collateral
Agent, in such Collateral Agent’s sole and absolute discretion. In the event of
such assumption, the Borrower shall not be released from its liability under the
Credit Agreement and any guarantor shall likewise not be released from his
liability and shall continue .

 

(2) sell, assign, transfer, convey or dispose of any general partnership
interest in Borrower or its general partners, if any (if a partnership), any
joint venture interest in Borrower, or its general partners, if any (if a joint
venture), any majority or controlling beneficial interest in Borrower or its
general partners, if any (if a trust), or any controlling voting interest or
interests in any class of stock of Borrower or its general partners, if any (if
a corporation);

 

(3) lease the Mortgaged Property, other than individual tenant leases granted in
the ordinary course of business, or lease the Mortgaged Property (whether or not
in the ordinary course of business) with an option to purchase;

 

(4) allow or permit a sale, assignment, transfer, conveyance or disposition,
except by devise or descent, or by operation of law of any controlling interest
or estate in the Mortgaged Property or any general partnership interest, joint
venture interest, shareholder interest or majority beneficial interest in
Borrower (as such terms may be applicable to partnerships, joint ventures and
trusts);

 

13



--------------------------------------------------------------------------------

(5) further encumber the Mortgaged Property, voluntarily or involuntarily, or by
operation of law, or allow to exist against the Mortgaged Property any lien,
mortgage, deed of trust, or other financial encumbrance except as permitted
under the Credit Agreement; or

 

(6) create or allow the creation of any lien or security interest in any
personal property, intangibles, accounts, fixtures or equipment attached to the
Mortgaged Property.

 

22.2. Any action described in the above subsection shall be an Event of Default
hereunder (as hereafter defined in Section 29), for which Collateral Agent will
be entitled to its remedies for default, as provided herein. The word “Mortgaged
Property” as used herein shall have the full meaning earlier given, and
specifically shall include any parts or portions of the Mortgaged Property.

 

22.3. Whether or not Collateral Agent’s consent has been obtained, Borrower
shall give immediate written notice to Collateral Agent of any conveyance,
transfer or change of ownership of the Mortgaged Property or of any interest as
described in this Section 22.

 

23. Notices. Any notice required or permitted to be given hereunder must be in
writing and given (a) by depositing same in the United States mail, addressed to
the party to be notified, postage prepaid and registered or certified with
return receipt requested; (b) by delivering the same in person to such party;
(c) by transmitting a facsimile copy to the correct facsimile phone number of
the intended recipient; or (d) by depositing the some into the custody of a
national overnight commercial delivery service addressed to the party to be
notified. In the event of mailing, notices shall be deemed effective three
(3) days after posting; in the event of overnight delivery, notices shall be
deemed effective on the next business day following deposit with the delivery
service; in the event of personal service or facsimile transmission, notices
shall be deemed effective when received, except if facsimile transmission is
used, then a duplicate original must also be sent out by overnight courier
service for next-day delivery. For the purpose of notice, the addresses of the
parties shall be as follows:

 

If the Collateral Agent, to: The address shown on page 1 above.

 

If to Borrower, to: The address shown on page 1 above.

 

From time to time either party may designate another or additional addresses for
all purposes of this Mortgage by giving the other party no less than ten
(10) days’ advance notice of such change of address in accordance with the
notice provisions hereof.

 

24. Assignment of Leases, Rents and Profits.

 

24.1. Borrower hereby unconditionally grants to Collateral Agent a lien against
the leases, rents, deposits and profits and does hereby further assign, transfer
and set over to Collateral Agent, all right, title and interest of Borrower in
and to all leases, and all rents, income, receipts, revenues, issues and profits
from or due or arising put of the Mortgaged Property.

 

14



--------------------------------------------------------------------------------

24.2. Borrower (a) will not execute any further assignment of any of its right,
title or interest in the Leases, Rents, Contracts, Deposits and Profits;
(b) will enforce the performance and observance of the covenants and obligations
of the tenants under the Leases; (c) will not, except where Borrower is the
landlord and the tenant is in default thereunder, terminate or consent to the
cancellation or surrender of any Lease of office or retail space, now existing
or hereafter to be made (except that any such Lease may be canceled if
simultaneously upon the cancellation Borrower as landlord enters into a new
Lease with a new tenant); (d) will not modify any such Lease where Borrower is
the landlord to shorten the unexpired Lease term or decrease the amount of the
rent and other charges payable by the tenant thereunder; (e) will not accept
prepayments of any installments of rent to become due under any Leases in excess
of one (1) month, except prepayments in the nature of security for the
performance of the lessees, obligations thereunder; (f) will not in any other
manner impair the value of the Mortgaged Property or the security of this
Mortgage; (g) will observe and perform each and every term to be observed or
performed by Borrower pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Mortgaged Property; (h) will not
permit any Lease to be subordinated to any mortgage which is subordinate to this
Mortgage; and (i) will not enter into any new Leases except those approved by
Collateral Agent. Borrower will not enter into any new Leases without having
first obtained Collateral Agent’s prior written consent which may be withheld
subject to Collateral Agent’s sole discretion.

 

25. Covenants and Restrictions on Mortgaged Property - Interests.

 

25.1. Borrower represents and warrants that to the best of Borrower’s knowledge
neither this Mortgage, the Mortgaged Property, nor the contemplated use of the
Improvements, constitute a breach of, or a violation of, any covenants,
conditions, easements or restrictions, whether of record or not, affecting or
binding upon the Mortgaged Property, or alternatively that such breach or
violation has been approved or waived by all parties required by law to so
approve or waive such breach or violation. Borrower covenants and agrees that it
will take all action necessary to prevent any such breach or violation from
hereafter occurring, and defend and indemnify Collateral Agent from any
consequences of such a breach or violation.

 

25.2. Borrower shall at all times faithfully and timely perform or cause to be
performed all of the terms, covenants and conditions on Borrower’s part to be
performed, which are contained in any restriction, agreement, easement, permit
or other document affecting the Mortgaged Property. Borrower covenants and
agrees that it will not waive or modify any of the material terms of any of the
restrictions, agreements, easements, permits or other instruments, or the rights
or easements created thereby, or cancel or surrender same, or release or
discharge any party thereunder or person bound thereby of or from terms,
covenants or conditions thereof, or permit the release or discharge of any party
thereunder, without the prior written consent of Collateral Agent. Borrower
shall take all necessary action to enforce the performance of all of the
obligations of the other parties to, and the person bound by such restrictions,
agreements, easements, or permits, or other documents.

 

25.3. Borrower will promptly send to Collateral Agent copies of all notices,
advices, demands, requests, consents, statements, approvals, disapprovals,
authorizations, determinations, satisfactions, waivers, designations, refusals,
confirmations and denials which it shall give or receive under any of the
aforesaid agreements, easements, permits and other documents.

 

15



--------------------------------------------------------------------------------

26. Bankruptcy: Assumption or Assignment:

 

26.1. The parties agree that Borrower has substantial duties of performance
apart from its mere financial obligations under this Mortgage, the Credit
Agreement and other debt instruments or obligations which this Mortgage secures,
and that parties other than the Borrower could not adequately and fully perform
the covenants to be performed by Borrower in this Mortgage. The parties also
agree that this Mortgage is an agreement for the making of loans and for the
extending of debt financing or financial accommodations. No assumption of or
assignment of this Mortgage shall be allowed in bankruptcy. Should an assumption
or assignment of this Mortgage be permitted in violation of this covenant, the
parties agree that Collateral Agent will not have adequate assurance of
performance unless and until Collateral Agent is allowed access to adequate
financial and other information to satisfy itself that the trustee in bankruptcy
or proposed assignee is fully able to assume the financial and personal
covenants of Borrower under this Mortgage, in full accordance with its terms and
that sufficient collateral is pledged and sufficient bonds or letters of credit
are posted by the trustee in bankruptcy or proposed assignee to guarantee
performance of such obligations. The parties further agree that the definition
of the term “adequate assurance” as set forth in section 365(b) (3) of the
Bankruptcy Code of 1978, as amended, shall be applicable directly or by analogy
to any determination of adequate assurance in connection with this Mortgage.

 

26.2. In the event Borrower becomes a debtor in bankruptcy, the debtor in
possession or trustee in bankruptcy shall not be permitted to use, sell or lease
any of the Mortgaged Property, whether or not in the ordinary course of
business, without providing adequate protection to Collateral Agent. The parties
agree that the language in Section 365 of the Bankruptcy Code of 1978, as
amended, shall be the exclusive definition of the term “adequate protection” in
connection with any use, sale or lease of the Mortgaged Property. The cash
payment referred to in that section shall mean the full payments required under
the Credit Agreement and all other indebtedness which this mortgage secures,
plus payment representing the full replacement value of the Mortgaged Property
used, sold or leased; the replacement liens referred to in that section shall
mean liens on property, the actual market value of which is equal to or greater
than the replacement cost of the Mortgaged Property used, sold or leased, and
the term “indubitable equivalent” as used in that section shall mean protection
afforded by either grants of administrative expense priority, grants to
Collateral Agent of ownership interest of a continuing business surviving the
bankruptcy, or grants to Collateral Agent of protected securities issued by a
continuing business surviving the bankruptcy, which completely compensate
Collateral Agent for the loss of the present value (computed at the then market
rate of interest for commercial loans) of its interest in the Mortgaged
Property. For purposes of computation, the value of the Mortgaged Property shall
be the actual market cost of replacement real estate in approximately the same
location and condition as the Mortgaged Property, and with similar improvements.

 

26.3. The parties agree that because of the extreme financial importance to
Collateral Agent of this transaction, Collateral Agent will be irreparably
harmed by any stay of its collection efforts or the exercise of its remedies
under this Mortgage.

 

16



--------------------------------------------------------------------------------

27. Changes in Zoning. Borrower covenants not to initiate, join in, or consent
to any change in any zoning ordinance, private restrictive covenants, or other
public or private restriction changing, limiting or restricting the uses which
may be made of the Mortgaged Property, without the prior written consent of
Collateral Agent which shall not be unreasonably withheld.

 

28. Covenants to Run with Land. All covenants contained in this Mortgage shall
run with the land until this Mortgage is released of record.

 

29. Default and Remedies:

 

29.1. Each of the following occurrences shall be a default hereunder (an “Event
of Default”):

 

(1) Failure of Borrower to make any payment due under the Note or the Credit
Agreement when the same is due, whether at maturity or by acceleration or
otherwise, or any other payment, charge or assessment due Collateral Agent from
Borrower under this Mortgage.

 

(2) Failure of Borrower, within thirty (30) days after the date of such failure,
to comply with any requirement or provision of Section 6 (“Taxes”) or Section 7
(“Insurance”) hereof.

 

(3) There occurs an event defined as an “Event of Default” in Section 22 (“Sale
of Mortgaged Property; Transfer of Interest in Borrower”) hereof.

 

(4) Failure of Borrower, within fifteen (15) days after the date of a written
notice from Collateral Agent of such failure, to promptly and completely observe
and perform each and every other obligation, covenant and agreement contained in
the Credit Agreement or in this Mortgage (excluding from this provision,
however, the Events of Default described in any other subsection of this
Section 29, if said cure periods are different than those as set forth in this
sub-section). If the breach is intrinsically incapable of being cured within
such time, then in such case the breach shall constitute an Event of Default
only if Borrower does not (i) commence actions to cure the breach within fifteen
(15) days after the date of Collateral Agent’s notice; (ii) agree with
Collateral Agent, in writing, as to an outside cure date for completion; and
(iii) diligently pursue the cure to completion by such date.

 

(5) The occurrence of an Event of Default under the Credit Agreement.

 

(6) the failure of Borrower to comply with all requirements imposed by the
Americans With Disabilities Act (42 USC 12101 et seq.) and all amendments
thereto (the “ADA”). The Borrower further agrees to indemnify, defend and hold
the Collateral Agent harmless from and against any loss to the Collateral Agent,
including without limitation, attorneys’ fees incurred by Collateral Agent as a
result of the Borrower’s noncompliance with the ADA.

 

17



--------------------------------------------------------------------------------

(7) any representation or warranty by the Borrower or any guarantor herein or in
any certificate or report furnished by the Borrower or any guarantor hereunder
shall prove to have been incorrect in any material respect.

 

29.2. During any time an Event of Default exists, Borrower will pay to
Collateral Agent the entire principal of the Obligations then outstanding, and
all accrued and unpaid interest thereon, and any other amounts payable hereunder
or under the Credit Agreement, and also interest at the Default Rate on the then
unpaid principal of the Obligations and on all amounts Borrower is required to
pay pursuant to any provision of this Mortgage or the Credit Agreement. In
addition thereto, Borrower shall pay such further amounts as shall be sufficient
to cover the reasonable costs and expenses of collection and enforcement of this
Mortgage and the Credit Agreement. In the event Borrower fails to pay such
amounts, Collateral Agent shall be entitled and empowered, subject to the
limitations, if any, set forth herein, to institute such action or proceedings
at law or in equity as may be necessary or desirable to Collateral Agent for the
collection of the amounts due, and may prosecute any such action or proceedings
to judgment or final decree. Collateral Agent may enforce any such judgment or
final decree against Borrower and collect, out of, the property of Borrower
wherever situated, as well as out of the Mortgaged Property in any manner
provided by law, monies adjudged or decreed to be payable.

 

29.3. Collateral Agent shall be entitled to recover judgment against Borrower
before, after or during any proceedings for the foreclosure of this Mortgage,
and the right of Collateral Agent to recover such judgment shall not be affected
by any entry or sale hereunder, or by the exercise of any other right, power or
remedy for the enforcement of Collateral Agent’s remedies under this Mortgage.
In case of proceedings against Borrower in insolvency or bankruptcy, or any
proceedings for Borrower’s reorganization or involving the liquidation of
Borrower’s assets, then Collateral Agent shall be entitled to prove the whole
amount of principal and interest due upon the Obligations and other Indebtedness
to the full amount thereof, without deducting therefrom any proceeds obtained
from the sale of the whole or any part of the Mortgaged Property. However, in no
case shall Collateral Agent receive from the aggregate amount of the proceeds of
the sale of the Mortgaged Property and the proceeds of any other actions a
greater amount than the amount of the Indebtedness due from Borrower, including
all principal, interest, reimbursements and other charges which constitute parts
of the Indebtedness.

 

29.4. During all times during which an Event of Default exists, Collateral Agent
shall have the following rights and remedies:

 

(1) Collateral Agent may declare the entire principal amount of the Obligations
then outstanding, together with accrued and unpaid interest thereon, and all
other items of Indebtedness hereunder, to be due and payable immediately, even
if the same are not then due and payable.

 

(2) Regardless of whether Collateral Agent accelerates the Indebtedness as
authorized above, Collateral Agent in person or by agent may only in accordance
with Florida law (i) enter upon, take possession of, manage and operate the
Mortgaged Property; (ii) make or enforce (or if the same be subject to
modification or cancellation, modify or cancel) any or all

 

18



--------------------------------------------------------------------------------

of the Leases and Contracts upon such terms or conditions as Collateral Agent
deems proper; (iii) sign new Leases and Contracts in the name of Collateral
Agent or Borrower, evict existing tenants, and fix or modify rents and payments
under Contracts; (iv) make repairs and alterations and do any acts which
Collateral Agent deems proper to protect the security hereof; and (v) without
taking possession, in its own name or in the name of Borrower, sue for or
otherwise collect and receive the Rents and Profits, including those past due
and unpaid. During the time of Collateral Agent’s actions as permitted herein,
Collateral Agent shall collect the Rents and Profits of the Mortgaged Property
and apply the same, less the costs and expenses of operation and collection
(including reasonable attorneys’ fees and expenses), to the Indebtedness, in
such order as Collateral Agent may reasonably determine.

 

(3) Upon request of Collateral Agent, Borrower shall assemble and make available
to Collateral Agent at the Mortgaged Property any of the personalty which was
affixed to and has been removed from the Mortgaged Property. The entering upon
and taking possession of the Mortgaged Property, the collection of any Rents and
Profits, and the application of the same as provided herein, shall not operate
to cure or waive any default previously or subsequently occurring, or affect any
notice of default delivered by Collateral Agent hereunder, or invalidate any act
done pursuant to any such notice.

 

(4) Notwithstanding possession of the Mortgaged Property by Collateral Agent or
a receiver, and the collection, receipt and application of Rents and Profits as
described above, Collateral Agent shall be entitled to exercise every right
contained in this Mortgage or by law upon or after the occurrence of a default.
Any of the actions described herein may be taken by Collateral Agent either in
person or by agent, with or without bringing any action, and may be taken
regardless of whether any notice or default or election to sell has been given
hereunder, and without regard to the adequacy of the security for the
Indebtedness.

 

(5) Collateral Agent shall be entitled to the appointment of a receiver by a
court having jurisdiction, who shall be entitled without notice to take
possession of and protect the Mortgaged Property, operate the same, collect the
Rents and Profits therefrom, and otherwise exercise any rights or authority
granted to Collateral Agent in this Mortgage. Collateral Agent’s right to the
appointment of a receiver shall continue regardless of the value of the
Mortgaged Property as security for the Indebtedness or the solvency of any
person or corporation liable for the payment of such amount, and shall exist to
the full extent provided by law. Notwithstanding the appointment of any
receiver, liquidator or trustee for Borrower, or of any of its property, or of
the Mortgaged Property, Collateral Agent shall be entitled to retain possession
and control of all Mortgaged Property now or hereafter held under this Mortgage,
including, but not limited to, the Rents and Profits.

 

(6) Collateral Agent may, at its option, bring an action in any court of
competent jurisdiction to foreclose this instrument or to enforce any of the
covenants and agreements hereof.

 

(7) All of the remedies of Collateral Agent hereunder or otherwise provided by
law shall be concurrent and cumulative, and may be exercised together or
independently. Expenses incurred by Collateral Agent, including reasonable
attorneys, fees and expenses, shall be additions to the Indebtedness secured
hereby. The rights and powers in this Section shall be

 

19



--------------------------------------------------------------------------------

irrevocable and shall continue after sale hereunder if Borrower continues to
have any redemption rights with respect to the Mortgaged Property (to extent
redemption rights are permitted hereunder).

 

(8) The failure of Collateral Agent to exercise its right to accelerate the
maturity of the Indebtedness or to exercise any remedies hereunder in any one or
more instances, or acceptance by Collateral Agent of partial payments, shall not
constitute a waiver of any default or extend or affect the grace period, if any,
provided herein. Collateral Agent shall continue to have all of its remedies as
long as an Event of Default exists. Acceleration of maturity, once claimed
hereunder by Collateral Agent, may, at the sole option of Collateral Agent, be
rescinded by written acknowledgment to that effect to Borrower by Collateral
Agent, but the tender and acceptance of partial payments alone shall not in any
way effect or rescind such acceleration of maturity, nor extend or affect the
grace period, if any.

 

(9) No recovery of any judgment by Collateral Agent and no levy of an execution
under any judgment upon the Mortgaged Property shall affect, in any manner or to
any extent, the lien of this Mortgage upon the Mortgaged Property, and any
liens, rights, powers, and remedies of Collateral Agent shall continue
unimpaired as before.

 

(10) In exercising the remedies herein described or taking of any of the actions
which are authorized herein, Collateral Agent will be acting solely and
exclusively as agent for Borrower in attempting to realize the maximum return
from the Mortgaged Property and in attempting to obtain payment for Collateral
Agent of the amounts which Collateral Agent is to receive pursuant to the Credit
Agreement. The parties acknowledge that in so doing, Collateral Agent will not
be or be deemed to be an “owner” or “operator” of the Mortgaged Property under
any environmental statute, law, regulation or ordinance, and will not be
assuming any obligations of Borrower to fully comply with all such statutes,
laws, regulations or ordinances, as more particularly described in this
Mortgage. Borrower will specifically defend and indemnify Collateral Agent
against any such liability, cost, loss, or expense.

 

30. Waiver of Marshalling, Appraisement, Valuation, Stay, Extension, and
Redemption Laws: Collateral Agent shall have the right to determine the order in
which any or all of the Mortgaged Property shall be subjected to the remedies
provided herein. Collateral Agent shall have the right to determine the order in
which any or all portions of the Indebtedness secured hereby are satisfied from
the proceeds realized upon the exercise of the remedies provided herein. The
Borrower, any party who consents to this Mortgage and any party who now or
hereafter acquires a security interest in the Mortgaged Property and who has
actual or constructive notice hereof hereby waives any and all right to require
the marshalling of assets in connection with the exercise of any of the remedies
permitted by applicable law provided herein.

 

The Borrower agrees to the full extent permitted by law, that in case of an
Event of Default on its part, neither the Borrower nor anyone claiming through
or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption laws now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, or the absolute sale of the Mortgaged Property hereby conveyed, or the
final and absolute putting into possession thereof; immediately after such sale,
of the

 

20



--------------------------------------------------------------------------------

purchasers thereof, and the Borrower, for itself and all who may at any time
claim through or under it, hereby waives to the full extent that it may lawfully
so do, the benefit of all such laws and any and all right to have the assets
comprised in the security intended to be created hereby marshalled upon any
foreclosure of the lien hereof and agrees that the Collateral Agent or any court
having jurisdiction to foreclose such lien may sell the Mortgaged Property as an
entirety.

 

31. Environment Representations and Warranties of Borrower.

 

31.1. Other than in accordance with applicable laws, Borrower covenants,
represents and warrants to Collateral Agent that to its actual knowledge:

 

(1) The Mortgaged Property has not and is not being used to refine, produce,
store, handle, transfer, process or transport Hazardous Substances or any
pollutant or contaminate as those terms are defined above or in the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”),
42 U.S.C.A. Section 960l(14), as may be amended except for those Hazardous
Substances disclosed to Collateral Agent.

 

(2) Borrower shall not in the future use all or any part of the Mortgaged
Property for the purpose of refining, producing, storing, handling,
transferring, processing, or transporting any pollutants or contaminates or any
Hazardous Substances or petroleum products in any manner which would result in a
release or threatened release which could require response under applicable
Environmental Regulations, nor shall Borrower permit or suffer any other party
to use all or any part of the Mortgaged Property for any purpose forbidden
herein.

 

(3) No violation of any Environmental Regulations now exists regarding the
Mortgaged Property.

 

31.2. As used herein, the term “Hazardous Substances” shall mean
ureaformaldehyde, polychlorinated biphenyls, asbestos, asbestos-containing
materials, radioactive materials or wastes, petroleum products, or any other
waste material or other substance which would subject the owner of the Mortgaged
Property to any response costs, damages, penalties or liabilities under any
applicable Environmental Regulations. The term “Environmental Regulations” as
used herein means any federal, state, local laws, statutes, codes, ordinances,
regulations, requirements or rules relating to any environmental matters,
including the removal, handling, and disposal of hazardous or toxic waste
materials.

 

32. Environmental Covenants of Borrower.

 

32.1. Borrower shall furnish to the United States Environmental Protection
Agency or any lawful authority all information lawfully requested by them with
respect to the operations of the Mortgaged Property. However, nothing herein
shall operate to prevent Borrower from contesting any such information request
by lawful means.

 

32.2. Borrower shall operate its business on the Mortgaged Property, and require
all tenants to operate their businesses on the Mortgaged Property, in a careful
and prudent manner, and shall require the tenants to avoid and prevent any
“release”, as defined in CERCLA Section 9601 (22), of any Hazardous Substances
on or about the Mortgaged Property into any waters or onto any lands, or air
unless such release or disposal is pursuant to and in compliance with all
applicable Environmental Regulations except as disclosed to Collateral Agent.

 

21



--------------------------------------------------------------------------------

32.3. Borrower shall give written notice to Collateral Agent within three
(3) business days upon Borrower’s acquiring knowledge of the presence of any
Hazardous Substance on the Mortgaged Property or of any Hazardous Substances
contamination thereon, with a full description thereof.

 

32.4. Borrower shall within three (3) business days advise Collateral Agent in
writing of any notices received by Borrower or its agents, contractors,
authorized representatives and employees, alleging that the Mortgaged Property
contains Hazardous Substances or contamination thereof or that a violation or
potential violation of any Environmental Regulation laws, ordinances, rules or
regulations exists on or at the Mortgaged Property, or because of actions by
Borrower, any tenants, or the agents of the same.

 

32.5. Borrower shall within three (3) business days advise Collateral Agent in
writing of all claims made or threatened by any third party against Borrower,
its agents, contractors, authorized representatives, and employees, or the
Mortgaged Property relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Substances pertaining to the
Mortgaged Property.

 

32.6. Except as previously disclosed to Collateral Agent, Borrower shall within
three (3) business days advise Collateral Agent in writing upon Borrower’s
acquiring knowledge of any discovery by Borrower’s agents, contractors,
authorized representatives or employees of any occurrence or condition on the
Mortgaged Property or on any real property adjoining or in the vicinity of the
Mortgaged Property which does or could cause the Mortgaged Property to contain
Hazardous Substances or otherwise be in violation of any Environmental
Regulations, or cause the Mortgaged Property to be subject to any restrictions
on the ownership, occupancy, transferability or use thereof under any
Environmental Regulations.

 

33. Borrower’s Obligations to Remedy Environmental Matters.

 

33.1. In the event any local governmental authority, any state or the federal
government, or any agency of either, including, but limited to, the United
States Environmental Protection Agency, notifies Borrower that an investigation
is being or will be conducted regarding the Mortgaged Property or that any
“removal” or “remedial action” (as these terms are defined in 42 U.S.C. Sections
9601 (23) and (24) (or successor legislation), or any clean-up operations of any
kind or nature are necessary to be performed on the Mortgaged Property, or in
the event any of such authorities commence, perform or complete any clean-up
operation, then Borrower shall notify Collateral Agent thereof and the Borrower
shall have the right to contest, but only by any lawful means, (a) the
determination of such governmental authority that such cleanup operation is
necessary, (b) the means or methods of clean-up proposed, ordered or undertaken
by such governmental authority, (c) the extent of the clean-up proposed, ordered
or undertaken by such governmental authority, or (d) any other matter respecting
or relating to the clean-up proposed, ordered or undertaken by such governmental
authority. However, prior to Borrower’s commencement of such contest Borrower
shall notify Collateral Agent of its

 

22



--------------------------------------------------------------------------------

intent to contest such items, and Collateral Agent shall determine whether such
contest may cause such sufficient risk to either the environment or the
Mortgaged Property or the impairment of the lien of this Mortgage. Borrower may
not proceed with such contest pending Collateral Agent’s determination. If
Collateral Agent determines that it is necessary to insure the protection of the
environment, the Mortgaged Property or its Mortgage lien during such contest,
Borrower shall provide to Collateral Agent an amount sufficient to perform and
complete the work, and to reimburse Collateral Agent for any clean-up operations
which have been or may be performed. These funds shall be held, at Collateral
Agent’s option, in an interest-bearing escrow account selected by Collateral
Agent, with the interest to be accumulated in the account until the work is
completed. In lieu of such a cash deposit, the Borrower may provide a bond
satisfactory to Collateral Agent, or other security as Collateral Agent may find
satisfactory in its sole discretion.

 

33.2. Borrower shall also have the right to seek contribution, indemnity or any
other legal right, remedy or recourse which Borrower has or may have against any
party except Collateral Agent or its officers, agents, or employees. Upon the
entry of any final, nonappealable judgment (or the execution of a consent decree
or other agreement between Borrower and such governmental authority) requiring
Borrower to perform any clean-up operation on the Mortgaged Property, or in the
event Borrower does not contest the clean-up ordered or undertaken by such
governmental authority, then Borrower shall timely begin the clean-up operation
and notify Collateral Agent of the same, within five (5) days after
(i) Borrower’s receipt of notice from such governmental authority that such
clean-up is required, or (ii) the commencement of such clean-up operation by
such governmental authority, whichever is earlier, or (iii) the time periods set
forth in the judgment, consent decree or other agreement. Borrower shall
promptly do the following as ;.appropriate:

 

(1) begin performance of the clean-up operation;

 

(2) cooperate with any governmental authority conducting any clean-up operation
and reimburse said authority for the cost thereof if required by law to do so;
and

 

(3) fully reimburse any other party in accordance with said final nonappealable
judgment for any clean-up operation performed as required by law and obtain a
release from such party and furnish Collateral Agent a copy of such release.

 

33.3. If Borrower fails to remove any Hazardous Substance or otherwise comply
with the Environmental Regulations, Collateral Agent may, after notice to
Borrower and the expiration of any cure period provided in this Mortgage,
declare an Event of Default of this Mortgage and do whatever is necessary to
either eliminate such Hazardous Substance from the Mortgaged Property or
otherwise cause compliance with the Environmental Regulations, in addition to
exercising the other remedies of Collateral Agent hereunder for a breach of this
Mortgage. All losses, costs, damages, claims, and expenses incurred by
Collateral Agent on account of Borrower’s failure to perform the obligations
described in this Mortgage shall be immediately due and payable with interest
thereon at the Default Rate specified in the Credit Agreement and shall become,
until repaid, part of the Indebtedness secured hereby as a future advance by
Collateral Agent under this Mortgage.

 

23



--------------------------------------------------------------------------------

33.4. Borrower acknowledges that in the event any Hazardous Substance is removed
from the Mortgaged Property by either Borrower or by Collateral Agent, the
Environmental Protection Agency Generatory Identification Number used on the
waste manifest of such Hazardous Substance shall be in the name of the Borrower,
or Borrower’ s agent (other than Collateral Agent) , and Borrower shall assume
all of Collateral Agent’s potential and actual liability for the removal and
disposal of such Hazardous Substance. Borrower shall give and hereby grants to
Collateral Agent, its agents and employees, access to the Mortgaged Property,
and hereby specifically grants the Collateral Agent a license, effective upon
expiration of the applicable cure period, if any, to remove such materials in
order to comply with Environmental Regulations. Notwithstanding the foregoing,
Borrower shall not be in default hereunder, and the Collateral Agent shall not
have the right to accelerate the Indebtedness, so long as Borrower commences the
clean-up operation within the time periods set forth above and thereafter
diligently prosecutes such clean-up operation to completion.

 

33.5. In exercising any of the remedies provided herein or taking any of the
actions which are authorized herein, Collateral Agent will be acting solely and
exclusively as agent for Borrower in attempting to realize the maximum return
from the Mortgaged Property and in attempting to obtain payment to Collateral
Agent of the amounts which Collateral Agent is to receive pursuant to the Credit
Agreement. The parties acknowledge that in so doing, Collateral Agent will not
be or be deemed to be an “owner” or “operator” of the Mortgaged Property under
any Environmental Regulation, and will not be assuming any obligations of
Borrower to fully comply with the Environmental Regulations. Borrower will
specifically defend and indemnify Collateral Agent against any such liability,
cost, loss or expense, including all costs and attorneys’ fees incurred through
litigation and all appeals.

 

34. Environmental Indemnification. Borrower shall defend and indemnify
Collateral Agent against any and all claims, assertions, demands, judgments,
penalties, fines, liabilities, costs, damages and expenses, including court
costs and attorney’s fees and expenses incurred by Collateral Agent, whether
prior to trial, or on appeal, in any action against or involving Collateral
Agent resulting from any breach of the representations, warranties and covenants
in this Mortgage, and from the discovery of any Hazardous Substance in, upon, or
over or emanating from the Mortgaged Property. It is the intent of Borrower and
Collateral Agent that Collateral Agent shall have no liability or responsibility
for damage or injury to human health, the environment or natural resources
caused by, for abatement and/or clean-up of, or otherwise with respect to
Hazardous Substances by virtue of the interest of Collateral Agent in the
Mortgaged Property created hereby, or as the result of Collateral Agent
exercising any of its remedies hereunder, including but not limited to
Collateral Agent’s becoming the owner of the Mortgaged Property by foreclosure
or conveyance in lieu of foreclosure. Any amounts covered by the foregoing
indemnification shall be added to the Indebtedness otherwise secured by the
Mortgage and shall bear interest from the date incurred at the Default Rate, and
shall be payable on demand and be a part of the Indebtedness secured hereby.
Such expenses shall be reimbursed by Borrower to Collateral Agent as and when
such expenses are incurred, and Collateral Agent shall not be required to wait
until such losses, costs, damages, liabilities or expenses have been reduced to
judgment.

 

35. Merger: There shall be no merger of this Mortgage or any other document
securing the Obligations with the fee estate of the real estate by reason of the
fact that the same

 

24



--------------------------------------------------------------------------------

party may hold or acquire, directly or indirectly, the Credit Agreement, this
Mortgage or any other document securing the Credit Agreement and at the same
time be the owner of the fee estate of the Mortgaged Property or, thereafter
acquire the fee estate of the real estate, or by reason of the fact that the
same party may hold or acquire, directly or indirectly, the fee estate of the
real estate and at the same time be the owner and holder of the Credit
Agreement, this Mortgage or any other instruments securing the Credit Agreement
or thereafter acquire the Credit Agreement, this Mortgage or any other
instrument securing the Credit Agreement.

 

36. Delay or Omission - No Waiver. No delay or omission of the Collateral Agent
to exercise any right, power or remedy accruing upon any default shall exhaust
or impair any such right, power or remedy or shall be construed to be a “waiver”
of any such default, or acquiescence therein; and every right, power and remedy
given by this Mortgage to the Collateral Agent may be exercised from time to
time and as often as may be deemed expedient by the Collateral Agent; provided,
however, no default shall have occurred if such default is cured prior to any
action by Collateral Agent.

 

If the Collateral Agent (i) grants forbearance or an extension of time for the
payment of any sums secured hereby; (ii) takes other or additional security for
the payment thereof; (iii) waives or does not exercise any right granted herein;
(iv) releases any part of the Mortgaged Property from the lien of the Mortgage
or otherwise changes any of the terms of the Credit Agreement or this Mortgage;
(v) consents to the filing of any map, plat or replat thereof; (vi) consents to
the granting of any easement thereon; or (vii) makes or consents to any
agreement subordinating the lien or charge of this Mortgage, any such act or
omission shall not release, discharge, modify, change or affect the Obligations,
this Mortgage or otherwise of the Borrower or any subsequent purchaser of the
Mortgaged Property or any part thereof, or any maker, co-signer or guarantor;
nor shall any such act or omission preclude the Collateral Agent from exercising
any right, power or privilege herein granted or intended to be granted in the
event of any other default then made or of any subsequent default, except as
otherwise expressly provided in an instrument or instruments executed thereby.
In the event of any sale or transfer by operation of law or otherwise of all or
any part of the Mortgaged Property, the Collateral Agent, without notice to any
person or corporation, is hereby authorized and empowered to deal with any such
vendee or transferee with reference to the Mortgaged Property or the terms or
conditions hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any of
the liabilities or undertakings hereunder.

 

37. Offsets. No Indebtedness secured by this Mortgage shall be deemed to have
been offset or compensated by all or any part of any claim, cause of action,
counterclaim or part of any claim, cause of action, counterclaim or cross-claim,
whether liquidated or unliquidated, which Borrower now or hereafter may have or
may claim to have against Collateral Agent; and, in respect of the Indebtedness
now or hereafter secured hereby, Borrower waives to the full extent permitted by
law the benefits of any applicable law, regulation or procedure which
substantially provides that where cross-demands for money have existed between
persons at any point in time when neither demand was barred by the applicable
statute of limitations, and an action is thereafter commenced by one such
person, the other person may assert in his answer the defense of payment in that
the two (2) demands are compensated so far as they equal each other,
notwithstanding that an independent action asserting his claim would at the time
of filing his answer be barred by the applicable statute of limitations.

 

25



--------------------------------------------------------------------------------

38. Discontinuance of Proceedings - Position of Parties Restored. In case the
Collateral Agent shall have proceeded to enforce any right or remedy under this
Mortgage by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason, or shall have been determined
adversely to the Collateral Agent, then and in every such case the Borrower and
the Collateral Agent shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of the Collateral Agent shall
continue as if no such proceeding has been taken.

 

39. Intentionally Omitted.

 

40. WAIVER OF TRIAL BY JURY BORROWER AND COLLATERAL AGENT HEREBY IRREVOCABLY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS MORTGAGE, AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR COLLATERAL AGENT EXTENDING CREDIT TO
BORROWER. FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
COLLATERAL AGENT, NOR THE COLLATERAL AGENT’S COUNSEL, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT COLLATERAL AGENT WOULD NOT, IN THE EVENT OF SUCH LITIGATION,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

41. [Intentionally Omitted].

 

42. Further Assurances. Borrower, upon the reasonable request of Collateral
Agent, will execute, acknowledge and deliver such further instruments
(including, without limitation, a declaration of no set-off) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purpose of the Credit Agreement and to subject to the liens thereof any property
intended by the terms thereof to be covered thereby, and any renewals,
additions, substitutions, replacements or betterments thereto. Upon any failure
by Borrower to execute and deliver such instruments, certificates and other
documents on or before fifteen (15) days after receipt of written request
therefor, Collateral Agent may make, execute and record any and all such
instruments, certificates and Borrower irrevocably appoints Collateral Agent the
agent and attorney-in-fact of Borrower to do so.

 

43. Survival of Warranties and Covenants: All covenants, agreements,
representations and warranties made in this Mortgage and the Credit Agreement
shall be deemed to have been material and relied upon by Collateral Agent and
shall survive the execution and delivery to Collateral Agent of the Credit
Agreement and the disbursement and advancement of funds thereunder until payment
in full of all Indebtedness.

 

44. Tax and Insurance Escrow. At the sole option of Collateral Agent in order to
more fully protect the security of this Mortgage, on written notice to Borrower,
Borrower shall

 

26



--------------------------------------------------------------------------------

pay to Collateral Agent, an amount equal to one-twelfth of the annual (i) taxes
and (ii) insurance premiums for such insurance as is required hereunder
(initially, Collateral Agent elects not to require Borrower to establish a tax
and insurance escrow). Borrower shall also pay into such account such additional
amounts, to be determined by Collateral Agent from time to time, as will provide
a sufficient fund at least thirty (30) days prior to the due dates of the next
installment of such taxes and insurance premiums, for payment of such taxes and
insurance premiums so as to realize the maximum discounts permitted by law.
Amounts held hereunder by Collateral Agent shall be in an interest bearing
account. Upon assignment of this Mortgage, Collateral Agent shall have the right
to pay over the balance of such amounts then in its possession to the assignee
and Collateral Agent shall thereupon be completely released from all liability
with respect to such amounts. Upon full payment of the Indebtedness, or, at the
election of Collateral Agent at any prior time, the balance of such amounts
shall be paid over to Borrower and no other party shall have any right or claim
thereto. Amounts held by Collateral Agent pursuant to this Section 44 may be
used by Collateral Agent in sufficient time to allow Collateral Agent to satisfy
Borrower’s obligations to pay taxes and required insurance premiums, within the
maximum discount period, where applicable.

 

45. Intentionally Omitted.

 

46. No Representations by Collateral Agent. By accepting or approving anything
required to be observed, performed or fulfilled or to be given to Collateral
Agent, pursuant to the Credit Agreement including (but not limited to) any
officer’s certificate, survey, appraisal or to insurance policy, Collateral
Agent shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Collateral
Agent.

 

47. Borrower-Collateral Agent Relationship. Borrower acknowledges and agrees
that the relationship created by the loan evidenced by the Credit Agreement and
Mortgage is that of Collateral Agent-borrower, creditor-debtor and
mortgagee-mortgagor, and the parties do not intend any partnership, joint
venture, trustee-beneficiary or other similar relationship to exist or be
created between Borrower and Collateral Agent.

 

48. Release of Collateral Agent. Borrower acknowledges that it is executing this
Mortgage and the Credit Agreement of its own voluntary act, free from duress and
undue influence. Borrower hereby releases Collateral Agent and its employees,
agents, and counsel from any claims that it may have (arising prior to the
execution of this Mortgage and the Credit Agreement) against Collateral Agent,
its employees, its agents and counsel for the acts of any of the foregoing
parties in connection with the loan evidenced by the Credit Agreement and
secured by the Mortgage.

 

49. Indemnification. Without limiting any of the other provisions contained in
this Mortgage or the Credit Agreement, Borrower agrees to indemnify and hold
Collateral Agent harmless against and with respect to any and all liability,
deficiency, damage, cost or expense resulting from any misrepresentation,
material omission, breach of warranty or representation, or the non-fulfillments
of any covenants or agreement on the part of Borrower under or relating to this
Mortgage or the Credit Agreement, and any and all actions, suits, proceedings,
demands, assessments, judgments, costs, legal and accounting fees or other
expenses incident to the foregoing indemnification of the Borrower pursuant to
this subsection.

 

27



--------------------------------------------------------------------------------

50. Homestead. The subject Property is not the residence or homestead of the
Borrower and does not constitute their homestead.

 

51. Cross Default. Borrower and the Collateral Agent agree that a default in any
other loan made by the Collateral Agent to Borrower, shall be a default in this
Mortgage and the Credit Agreement, and the Collateral Agent shall immediately
have all rights and remedies available to it under this Mortgage and the Credit
Agreement. A default in this Mortgage or the Credit Agreement shall be a default
in any loan made by the Collateral Agent to the Borrower.

 

52. Representations and Warranties. The Borrower represents and warrants to the
Collateral Agent:

 

(1) the proceeds of the Notes are not being used to purchase or carry any
“margin stock” within the meaning of Regulation “G”, “U”, or “T” of the Board of
Governors of the Federal Reserve System, nor to extend credit to others for that
a purpose.

 

(2) the extension of credit secured by this Mortgage is exempt from the
provisions of the Federal Consumers Credit Protection Act (Truth-in-Lending Act)
(the “Act”) and Regulation “Z” of the Board of Governors of the Federal Reserve
System (the “Regulation”), because Borrower is a person fully excluded from the
Act and the Regulation, and/or because said extension of credit is only for
business or commercial purposes of Borrower and the Notes are not being used for
personal, family, household or agricultural purposes. Borrower acknowledges and
agrees that the Lenders are relying on the representations and warranties in
this Mortgage and the Credit Agreement as a precondition to issuing the Notes,
and that all such representations and warranties shall survive the date hereof
and any bankruptcy proceedings.

 

53. Miscellaneous.

 

53.1. In the event of a conflict between the terms, covenants and conditions of
this Mortgage and those of Credit Agreement, the terms, covenants and conditions
of the document which shall enlarge the interest of Collateral Agent in the
Mortgaged Property, afford the Collateral Agent greater financial security in
the Mortgaged Property and/or assure payment of the Indebtedness in full, shall
control.

 

53.2. The headings and captions of various paragraphs of this Mortgage are for
convenience only and are not to be construed as defining or limiting, in any
way, the scope or intent of the provisions hereof.

 

53.3. In the event any one or more of the provisions contained in this Mortgage
or in the Credit Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Mortgage or Credit Agreement, but
this Mortgage or Credit Agreement shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein or therein.

 

28



--------------------------------------------------------------------------------

53.4. This Mortgage and the rights of enforcement hereunder shall, without
regard to the place of contract or payment, be construed and enforced according
to the internal laws of the State of Florida without reference to any provision
of Florida law that selects the laws of another jurisdiction.

 

53.5. Time is of the essence of this Mortgage, and the waiver of the options or
obligations secured hereby shall not at any time thereafter be held to be an
abandonment of such rights. Notice of the exercise of any option granted to
Collateral Agent herein, or in the Credit Agreement, is not required to be
given, except as otherwise provided herein.

 

53.6. The covenants herein contained are joint and several and shall bind, and
the benefits and advantages thereof shall also inure to the benefit of, the
respective heirs, successors and assigns of the parties.

 

53.7. Whenever used, the singular number shall include the plural, the plural
the singular and the use of any gender shall include all genders.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Mortgage or caused this Mortgage
to be executed by its duly authorized representatives the day and year first
above written.

 

BORROWER:

SRI/SURGICAL EXPRESS, INC., a Florida

corporation

By:  

/S/ WALLACE D. RUIZ

--------------------------------------------------------------------------------

    Wally Ruiz     Sr. Vice President and CFO

 

30



--------------------------------------------------------------------------------

STATE OF FLORIDA

 

COUNTY OF HILLSBOROUGH

 

The foregoing instrument was acknowledged before me this 13th day of December,
2005, by Wally Ruiz, as Sr. Vice President and CFO of SRI/Surgical Express,
Inc., a Florida corporation, on behalf of said corporation. He is personally
known to me.

 

NOTARY PUBLIC: Sign:  

/S/ DENISE K. SKILLMAN

--------------------------------------------------------------------------------

Print:   Denise K. Skillman State of Florida At Large                 (Seal) My
Commission Expires: November 15, 2007 Commission Number: DD238738

 

31



--------------------------------------------------------------------------------

EXHIBIT A

 

A portion of Section 7, Township 28 South, Range 17 East, Hillsborough County,
Florida, being further described as follows:

 

From the South 1/4 corner of Section 7, Township 28 South, Range 17 East,
Hillsborough County, Florida, thence N 01 degrees 22’ 47” W, 1360.45 feet to the
centerline of a 200 foot Tampa Electric Company easement; thence S 88 degrees
56’ 37” W along said centerline, a distance of 382.04 feet; thence N 09 degrees
51’ 42” E, 924.18 feet to the Point of Beginning; thence continue N 09 degrees
51’ 42” E, 396.01 feet to the Southerly right-of-way line of Race Tract Road
(also known as Tampa Shores Road, being a 66 foot right-of-way); thence N 47
degrees 27’ 31” E, 573.00 feet along said Southerly right-of-way line of Race
Track Road; thence S 09 degrees 52’ 42” W, 850.01 feet; :thence N 80 degrees 08’
18” W, 349.59 feet to the Point of Beginning.

 

LESS AND EXCEPT that portion thereof conveyed to Hillsborough County by virtue
of Warranty Deed recorded in Official Records Book 11096, Page 1778.

 

32